



CIR_12.31.2016_EX 10.35




FORM OF
RESTRICTED STOCK UNIT AGREEMENT
FOR EMPLOYEES UNDER THE
CIRCOR INTERNATIONAL, INC.
2014 STOCK OPTION AND INCENTIVE PLAN




Name of Awardee:
Awardee Solium Number:
Number of Restricted Stock Units:
Award Date: _______________


Pursuant to the CIRCOR International, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”), CIRCOR International, Inc. (the “Company”) hereby grants to the
Awardee named above, who is an officer or employee of the Company or any of its
Subsidiaries, an award (the “Award”) of Restricted Stock Units (“RSUs”) subject
to the terms and conditions set forth herein and in the Plan.


1.    Vesting Schedule. No portion of this Award may be received until such
portion shall have vested. Except as otherwise set forth in this Agreement or in
the Plan, the RSUs will vest over a three-year period on the following basis,
subject to employment with the Company on each vesting date:


Number of        
Restricted Stock Units    Vesting Date
(XXX)    one-third        
(XXX)    one-third    
(XXX)    one-third    
        

In the event of a Change of Control as defined in Section 14.3 of the Plan, this
Award shall become immediately vested whether or not this Award or any portion
thereof is vested at such time.


2.    Deferral of Award.


(a)    Each vested RSU entitles Awardee to receive one share of the Company’s
Common Stock (the “Stock”) on the later of (i) the vesting date for such RSU or
(ii) the end of the deferral period specified by Awardee. Any deferral period
must be expressed as a number of whole years, not less than three (3), beginning
on the Award Date. Such deferral election shall be made within 30 days of the
Award Date. This deferral period will apply only to deferral elections made on
the specific Deferral Election Form. In addition, any such deferral must apply
to receipt of all shares of Stock underlying the entire Award; for example, a
deferral period of seven (7) years would result in Awardee receiving shares of
Stock underlying the entire Award seven (7) years from the Award Date regardless
of the fact that the RSUs may have vested at differing times. (If no deferral
period is specified on the Deferral Election Form, Stock will be issued as soon
as practicable upon vesting of the RSUs).


(b)    Shares of Stock underlying the RSUs shall be issued and delivered to
Awardee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on Awardee.


(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to paragraph (b) above, and except as set forth in paragraph (d) below regarding
dividends and dividend equivalents, Awardee shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights.


(d)    Until such time as RSUs have vested pursuant to the terms hereof,
dividend equivalents shall be accrued with respect to each share of Stock
underlying the RSUs such that, upon distribution of such RSUs, all dividend
equivalents so accrued (without interest) shall be paid in cash to Awardee. In
addition, with respect to RSUs





--------------------------------------------------------------------------------





which have vested but have not been converted into shares of Stock pursuant to a
valid deferral election by Awardee, dividends on the shares of Stock underlying
such RSUs shall be paid in cash to Awardee upon distribution of such RSUs.


3.    Termination of Employment or Other Business Relationship. If the Awardee's
employment or other business relationship with the Company or a Subsidiary (as
defined in the Plan) is terminated for any reason except as otherwise set forth
in this Section 3, Awardee’s right in any RSUs that are not vested shall
automatically terminate upon the effective date of such termination of
employment or other business relationship with the Company and its Subsidiaries
and such RSUs shall be cancelled as provided within the terms of the Plan and
shall be of no further force and effect.




a)Termination Due to Death. If the Awardee’s employment terminates by reason of
the Awardee’s death, (excluding death by suicide), all outstanding awards shall
become vested as of the date of death and the Company, within 90 days following
the effective date of such termination, shall issue all outstanding shares of
Stock to Awardee’s designated beneficiary or estate executor.


b)Termination Due to Disability. If the Awardee’s employment terminates by
reason of the Awardee’s qualified disability, (an individual shall be considered
disabled if such individual qualifies for receipt of long-term disability
benefits under the long-term disability plan then in effect for the Company’s
employees), all outstanding awards shall become vested as of the date of
disability and the Company, within 90 days following the effective date of such
termination, shall issue all outstanding shares of Stock to Awardee.


c)Termination Due to Retirement. If the Awardee’s employment is terminated by
reason of the Awardee’s early or normal retirement (as defined in the Company’s
Defined Benefit Pension Plan), pro-rata vesting of unvested RSUs shall apply
based on the number of days elapsed in the vesting period as of the retirement
date. Stock shall not be issued with respect to any vested RSUs for which valid
deferral elections have been made until the deferral dates set forth in such
deferral elections.


d)Termination for Cause. If the Awardee’s employment terminates for Cause (as
defined below), all unvested RSUs shall terminate immediately and be of no
further force and effect. For purposes hereof, unless otherwise provided in an
employment agreement between the Company and the Awardee, a termination of
employment for “Cause” shall mean, the occurrence of one or more of the
following: (i) the Awardee is convicted of, pleads guilty to, or confesses to
any felony or any act of fraud, misappropriation or embezzlement which has an
immediate and materially adverse effect on the Company or any Subsidiary, as
determined by the Administrator (as defined by the Plan) in good faith in its
sole discretion; (ii) the Awardee engages in a fraudulent act to the material
damage or prejudice of the Company or any Subsidiary or in conduct or activities
materially damaging to the property, business or reputation of the Company or
any Subsidiary, all as determined by the Administrator in good faith in its sole
discretion; (iii) any material act or omission by the Awardee involving
malfeasance or negligence in the performance of the Awardee’ s duties to the
Company or any Subsidiary to the material detriment of the Company or any
Subsidiary, as determined by the Administrator in good faith in its sole
discretion, which has not been corrected by the Awardee within thirty (30) days
after written notice from the Company of any such act or omission; (iv) failure
by the Awardee to comply in any material respect with any written policies or
directives of the Company as determined by the Administrator in good faith in
its sole discretion, which has not been corrected by the Awardee within ten (10)
days after written notice from the Company of such failure; or (v) material
breach by the Awardee of any non-competition, non-solicitation, confidentiality
or similar agreements between the Awardee and the Company as determined by the
Administrator in good faith in its sole discretion.


e)Termination without Cause. If the Awardee’s employment is terminated by the
Company without Cause and unless otherwise determined by the Administrator, any
portion of this Award that is not exercisable by time of such termination shall
terminate immediately and be of no further force and effect.


f) Termination of Employment by Awardee. If the Awardee terminates his or her
employment, this Award shall terminate immediately upon notice by the Awardee of
such termination and be of no further force and effect.







--------------------------------------------------------------------------------





g)Miscellaneous. The Administrator’s determination of the reason for termination
of the Awardee’s employment shall be conclusive and binding on the Awardee and
his or her representatives or legatees. Any portion of this Award that is
unvested after the application of this Section 3 shall be cancelled immediately
upon any termination of employment and shall not be exercisable by the Awardee.




4.    Section 409A. Anything in this Agreement to the contrary notwithstanding,
if at the time of the Awardee’s “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company determines that the Awardee is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or
benefit that the Awardee becomes entitled to under this Agreement would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided any earlier than the date that is the earlier
of (A) six months and one day after the Awardee’s separation from service, or
(B) the Awardee’s death.


5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


6.    Transferability. This Agreement is personal to Awardee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution. This Award is available,
during Awardee's lifetime, only to Awardee, and thereafter, only to Awardee's
designated beneficiary or estate.


7.    Tax Withholding. For Circor employees, the Company is authorized to
satisfy the minimum tax withholding obligation by withholding from shares of
Stock to be issued a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum required tax withholding amount due.


8.    Non-Compete/Non-Solicitation Agreement. Awardee is receiving the Award
provided for herein in part because the Company has determined that Awardee is a
key contributor to the continued success of the Company. As such, Awardee is
privy to certain proprietary information which the Company considers to be
competition sensitive. The Company, therefore, would be materially harmed were
Awardee to leave the Company and perform services on behalf of a competitor or
if the Awardee were to solicit (i) customers to do business with a competitor of
the Company or (ii) employees of the Company to leave the Company. Accordingly,
in consideration of Awardee’s receipt of the Award, Awardee covenants and agrees
that, for a period of two (2) years following the termination of Awardee’s
affiliation with the Company (whether as an employee or non-employee director),
Awardee shall not, anywhere in the world, own, manage, operate, join, control,
promote, invest or participate in or be connected with in any capacity (either
as an employee, employer, trustee, consultant, agent, principal, partner,
corporate officer, director, creditor, owner or shareholder or in any other
individual or representative capacity) with any business individual,
partnership, firm, corporation or other entity which is engaged wholly or partly
in the design, manufacture, development, distribution, marketing or sales of any
products which compete with the Company’s then current lines of business for
which Awardee, during the two year period immediately preceding termination of
affiliation with the Company, had managerial responsibility or otherwise
provided regular services. Awardee agrees that this provision is reasonable in
view of the relevant market for the Company’s products and services and that any
breach hereof would result in continuing and irreparable harm to the Company.
The foregoing, however, shall not prevent Awardee from making passive
investments in a competitive enterprise whose shares are publicly traded if such
investment constitutes less than five percent (5%) of such enterprise’s
outstanding capital stock. In addition, Awardee, for a period of two years
following the termination of Awardee’s affiliation with the Company shall not
directly or indirectly (1) induce, solicit, request or advise any Customers (as
defined below) to patronize any business which competes with any business of the
Company for which Awardee either (a) has had any management responsibility, (b)
has otherwise provided regular services during his affiliation with Company, or
(c) has had access to confidential or proprietary information; or (2) entice,
solicit, request or advise any employee of the Company to leave the Company’s
employment or to otherwise accept employment (or other affiliation) with any
person, firm or business with which Awardee has an employment or consulting
relationship. As used above, “Customers” means all customers of any such
business of the Company. Notwithstanding the provisions of this paragraph 8, if
Awardee is an employee or resident of a state in which non-compete provisions of
the type set forth in this paragraph 8 are not enforceable, then the non-compete
provisions of this paragraph 8 shall not apply; the non-solicitation provisions
of this paragraph 8, however, shall continue to apply. In addition, in the event
that a court of competent jurisdiction determines that any of the restrictions
set forth in this paragraph 8 are impermissible in scope





--------------------------------------------------------------------------------





and/or duration, Awardee and the Company intend that such court shall revise
such scope and/or duration as the court deems reasonable rather than
invalidating any such restrictions.
 
9.    Effect of Employment Agreement. If Awardee is a party to an employment
agreement with the Company and any provisions set forth in such employment
agreement conflict with the provisions set forth in this Restricted Stock Unit
Award Agreement, the provisions set forth in such employment agreement shall
override such conflicting provisions set forth herein.


10.    Miscellaneous.


(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the address set forth below, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.


(b)    This Award does not confer upon Awardee any rights with respect to
continuance of employment by the Company or any Subsidiary.


(c)    Pursuant to the Plan, the Committee may at any time amend or cancel any
outstanding portion of this Award, but no such action may be taken which
adversely affects Awardee's rights under this Agreement without Awardee's
consent.




                            
CIRCOR INTERNATIONAL, INC.






                                
By:    
                                                              
Title:     


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.


Date:    
Name:    Awardee        




EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT
DEFERRAL ELECTION FORM


This Restricted Stock Unit (“RSU”) Award Agreement Deferral Election Form
(“Deferral Election Form”) is entered into by and between CIRCOR International,
Inc. (the “Company”) and Awardee, who is an eligible employee of the Company or
any of its subsidiaries and participant in the CIRCOR International, Inc. 2014
Stock Option and Incentive Plan (the “Plan”). The Plan provisions are
incorporated herein by reference in their entirety and supersede any conflicting
provisions contained in this Deferral Election Form. Neither this Deferral
Election Form nor the Plan shall be construed as giving Awardee any right to
continue to be employed by or perform services for the Company or any subsidiary
or affiliate thereof. This deferral election is effective for this award only.




1.
Deferral of Restricted Stock Units

Awardee will be fully vested in each RSU three years after the date such RSU is
awarded, provided that Awardee has maintained employment with the Company for
such three year period. The RSUs will vest over a three year period on the
following basis:


Restricted Stock Units    Vesting Date
            
(XXX)    one-third        
(XXX)    one-third    
(XXX)    one-third    





--------------------------------------------------------------------------------





 
Each vested RSU entitles Awardee to receive one share of the Company’s Common
Stock (the “Stock”) on the later of (i) the vesting date for such RSU or (ii)
the end of the deferral period specified by Awardee. Any deferral period must be
expressed as a number of whole years, not less than Three (3), beginning on the
Award Date. Such deferral election shall be made within 30 days of the Award
Date. This deferral period will apply only to deferral elections made on the
specific Deferral Election Form. In addition, any such deferral must apply to
receipt of all shares of Stock underlying the entire Award; for example, a
deferral period of seven (7) years would result in Awardee receiving shares of
Stock underlying the entire Award seven (7) years from the Award Date regardless
of the fact that the RSUs may have vested at differing times. (If no deferral
period is specified on the Deferral Election Form, Stock will be issued as soon
as practicable upon vesting of the RSUs).


I wish to receive shares immediately upon vesting of each tranche.


I wish to defer receipt of all shares until ______ years (minimum of 3) after
the Award Date.            


2.
Designation of Beneficiary (Optional)

Awardee may designate a beneficiary to receive payments or shares of Stock in
the event of Awardee’s death. Awardee may designate his or her beneficiaries on
line within their Solium account under the “Personal Profiles and Passwords”
tab.


NOTE: This beneficiary designation will apply to Awardee’s entire interest in
the Plan, revoking any prior beneficiary designation. However, if Awardee does
not designate a beneficiary, Awardee’s prior beneficiary designation (if any)
will remain in effect. An Awardee may change or revoke his or her beneficiary
designation at any time within their Solium account as noted above.
3.
Effective Date of Election



This Deferral Election Form must be received by the Company no later than [Date]
and will become irrevocable on such date. Awardee may revise this Restricted
Stock Unit Award Agreement with respect to the deferral period no later than
such due date, by contacting the Corporate Treasurer of the Company.


CIRCOR INTERNATIONAL, INC.                AWARDEE


By:                            By:
Name:        Date:            Name:     Awardee     Date:
        





